47 F.3d 1166
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Donald Eugene JOHNSON, Defendant--Appellant.
No. 94-6970.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 19, 1995.Decided Feb.14, 1995.

Donald Eugene Johnson, Appellant Pro Se.  Alfred William Walker Bethea, Assistant United States Attorney, Florence, SC, for Appellee.
Before WILKINS and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying his 28 U.S.C. Sec. 2255 (1988) motion and his motion to amend, alter, or modify judgment pursuant to Fed.R.Civ.P. 59(a).  Our review of the record and the district court's orders and opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Johnson, No. CR-88-183 (D.S.C. October 7, 1993;  July 19, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED